Exhibit 10.1

TRANSITION SERVICES AGREEMENT

BY AND BETWEEN

BAXTER INTERNATIONAL INC.

AND

BAXALTA INCORPORATED

DATED AS OF JUNE 30, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I DEFINITIONS

     1      Section 1.01        Definitions      1   

ARTICLE II SERVICES

     3      Section 2.01        Services      3      Section 2.02        Omitted
Services; Excluded Services; Additional Services      3      Section 2.03   
    Performance of Services      4      Section 2.04        Charges for Services
     5      Section 2.05        Reimbursement for Out-of-Pocket Expenses      6
     Section 2.06        Changes to Services      6      Section 2.07   
    Transitional Nature of Services      6      Section 2.08        Use of Third
Parties to Provide Services      6      Section 2.09        Joinder Agreement   
  7   

ARTICLE III OTHER ARRANGEMENTS

     8      Section 3.01        Access      8   

ARTICLE IV BILLING; TAXES

     8      Section 4.01        Procedure      8      Section 4.02        Late
Payments      8      Section 4.03        Taxes      9      Section 4.04   
    Currency Exchange Rate Service Charge Adjustments      10   

ARTICLE V TERM AND TERMINATION

     10      Section 5.01        Term      10      Section 5.02        Early
Termination      10      Section 5.03        Reduction of Services      12     
Section 5.04        Extension of Services      12      Section 5.05   
    Effect of Termination      13      Section 5.06        Information
Transmission      13   

ARTICLE VI CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

     14      Section 6.01        Confidentiality      14   

ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION

     14      Section 7.01        Limitations on Liability      14      Section
7.02        Obligation to Re-Perform; Liabilities      15      Section 7.03   
    Recipient Release and Indemnity      15      Section 7.04        Provider
Indemnity      15      Section 7.05        Liability for Charges      15     
Section 7.06        Continued Performance; Specific Performance      16     
Section 7.07        Indemnification Procedures      16   

 

i



--------------------------------------------------------------------------------

                 

ARTICLE VIII TRANSITION COMMITTEE

     16      Section 8.01        Establishment      16      Section 8.02   
    General Principles      16      Section 8.03        Action      16   

ARTICLE IX MISCELLANEOUS

     17      Section 9.01        Mutual Cooperation      17      Section 9.02   
    Title to Intellectual Property and Other Property      17      Section 9.03
       Miscellaneous      18      Section 9.04        Assignability      18     
Section 9.05        Independent Contractors      18      Section 9.06   
    Notices      19      Section 9.07        Force Majeure      19      Section
9.08        Further Assurances      19   

 

ii



--------------------------------------------------------------------------------

THIS TRANSITION SERVICES AGREEMENT, dated as of June 30, 2015 is by and between
BAXTER INTERNATIONAL INC., a Delaware corporation (“Baxter”), and BAXALTA
INCORPORATED, a Delaware corporation (“Baxalta”) and each of their respective
Subsidiaries (as defined in the Separation and Distribution Agreement) that
execute a Joinder Agreement (as defined herein) in accordance with the terms and
conditions of this Agreement.

R E C I T A L S:

WHEREAS, the board of directors of Baxter has determined that it is appropriate
and advisable to separate Baxter’s biopharmaceuticals business from its other
businesses;

WHEREAS, in order to effectuate the foregoing, Baxter and Baxalta have entered
into a Separation and Distribution Agreement, dated as of June 30, 2015 (the
“Separation and Distribution Agreement”), which provides for, among other
things, the contribution from Baxter to Baxalta of certain assets, the
assumption by Baxalta of certain Liabilities (as defined in the Separation and
Distribution Agreement) from Baxter, the distribution by Baxter of Baxalta
common stock to Baxter shareholders, and the execution and delivery of this
Agreement and certain other agreements in order to facilitate and provide for
the foregoing, in each case subject to the terms and conditions set forth
therein; and

WHEREAS, in order to ensure an orderly transition under the Separation and
Distribution Agreement, it shall be necessary for each Provider (as defined
herein) to provide to the applicable Recipient (as defined herein) the Services
(as defined herein) for a transitional period.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties (as defined herein) hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Reference is made to Section 9.15 of the Separation
and Distribution Agreement regarding the interpretation of certain words and
phrases used in this Agreement. In addition, for the purpose of this Agreement,
the following terms shall have the meanings set forth in this Section 1.01.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Separation and Distribution Agreement (and any
capitalized terms used within those defined terms in the Separation and
Distribution Agreement shall also have the meanings given to such terms in the
Separation and Distribution Agreement if not otherwise defined in this
Agreement).

“Agreement” means this Transition Services Agreement, each of the Schedules and
Exhibits hereto, and each Joinder Agreement executed in connection with
Section 2.09.

“Baxter” has the meaning set forth in the Preamble.

“Baxalta” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Charges” has the meaning set forth in Section 2.04.

“Commencement Date” means, with respect to the Services between any Provider and
Recipient, the date of this Agreement (or such other date as may be agreed in
writing by Provider and Recipient) or, with respect to Services provided to any
Deferred Baxalta Local Business, the Local Closing Date.

“Exchange Rate” means, at any time, Baxter’s most recent monthly transaction
rate, as determined in the ordinary course of business consistent with past
practice.

“Excluded Service” has the meaning set forth in Section 2.02(b).

“Joinder Agreement” has the meaning set forth in Section 2.09.

“Notice” means any written notice, request, demand or other communication
specifically referencing this Agreement and given in accordance with
Section 9.06.

“Parties” means the parties to this Agreement, including all Baxter Subsidiaries
and Baxalta Subsidiaries that execute a Joinder Agreement pursuant to
Section 2.09.

“Personal Data” means data that can be used by itself or in combination with
other available data to identify a specific individual.

“Provider” means, with respect to any Service, any Party identified in any
Schedule or Exhibit hereto or in any Joinder Agreement as the “Provider.”

“Provider Indemnified Party” has the meaning set forth in Section 7.03.

“Recipient” means, with respect to any Service, any Party identified in any
Schedule or Exhibit hereto or in any Joinder Agreement as the “Recipient.”

“Recipient Indemnified Party” has the meaning set forth in Section 7.04.

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

“Service Baseline Period” has the meaning set forth in Section 2.03(c).

“Service Extension” has the meaning set forth in Section 5.04(a).

“Service Period” means, with respect to any Service, the period commencing on
the Commencement Date, and ending on the earlier of (i) the date the Recipient
terminates the provision of such Service pursuant to Section 5.02, and (ii) the
termination date specified with respect to such Service on the applicable
Schedule or Exhibit to this Agreement or any Joinder Agreement, unless extended
pursuant to Section 5.04; provided that the termination date shall occur not
later than the second anniversary of the Effective Time unless expressly
provided on the applicable Schedule or Exhibit to this Agreement or any Joinder
Agreement or unless extended pursuant to Section 5.04.

“Services” has the meaning set forth in Section 2.01.

 

2



--------------------------------------------------------------------------------

ARTICLE II

SERVICES

Section 2.01 Services. Provider agrees to provide to the applicable Recipient(s)
the applicable services (the “Services”) set forth in the Schedules to this
Agreement or the applicable Joinder Agreement.

Section 2.02 Omitted Services; Excluded Services; Additional Services.

(a) If, during the term of this Agreement, a Party identifies a service that,
prior to the Effective Time, the other Party or any of its Subsidiaries provided
to the identifying Party or any of its Subsidiaries, but such service was
inadvertently omitted from the list of Services, then the other Party shall (to
the extent such services are not generally available from a third-party
supplier) use commercially reasonable efforts to cooperate with the intended
Recipient to agree to terms in order to amend the applicable Schedules to add
such omitted service as a Service; provided that the other Party shall not be
obligated to provide any omitted service if it does not, in its reasonable
judgment, have adequate resources to provide such omitted service or if the
provision of such omitted service would significantly disrupt the operation of
its businesses. Any such amendment to the Schedules of Services shall be
effective only if approved in advance by the Transition Committee, and any such
modified or amended Schedule with respect to such newly added Service shall have
effect from the Commencement Date (or such other date as specified on the
applicable Schedule of Services) of such Service and shall be deemed part of
this Agreement and subject to the terms and conditions of this Agreement in the
same manner as each other Schedule to this Agreement or any Joinder Agreement.

(b) If, during the term of this Agreement, a Party identifies any other service
that it desires for the other Party or any of its Subsidiaries to provide, then
the Transition Committee shall consider whether the other Party shall provide
such service to the identifying Party or any of its Subsidiaries under the terms
of this Agreement; provided that nothing shall require the other Party to
provide such additional Service to the identifying Party. If the Transition
Committee determines that the other Party shall provide such service to the
identifying Party, then the other Party shall use commercially reasonable
efforts to cooperate with the intended Recipient to agree to terms in order to
amend the applicable Schedules to add such service as a Service; provided that
the other Party shall not be obligated to provide any such service if it does
not, in its reasonable judgment, have adequate resources to provide such service
or if the provision of such service would significantly disrupt the operation of
its businesses. Any such amendment to the Schedules of Services shall be
effective only if approved in advance by the Transition Committee, and any such
modified or amended Schedule with respect to such newly added Service shall have
effect from the Commencement Date of such Service and shall be deemed part of
this Agreement and subject to the terms and conditions of this Agreement in the
same manner as each other Schedule to this Agreement or any Joinder Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.03 Performance of Services.

(a) Each Provider shall perform and cause its Subsidiaries to perform all
Services to be provided by the Provider in a manner that is based on its past
practice and that is substantially similar in nature, quality and timeliness to
the analogous services provided by Baxter or its applicable Subsidiaries (if
such Parties are the Provider) or Baxalta or its applicable Subsidiaries (if
such Parties are the Provider), as applicable, prior to the Commencement Date;
provided that, if not so previously provided, then such Services shall be
performed in a manner substantially similar to similar services provided to the
Provider’s Affiliates or businesses. The Provider shall cause it and its
Subsidiaries to perform its duties and responsibilities hereunder in good faith.

(b) Nothing in this Agreement shall require the Provider to perform or cause to
be performed any Service to the extent the manner of such performance would
constitute a violation of applicable Laws, the Code of Conduct of such Provider
or any of its direct or indirect parent companies, or any existing contract or
agreement with a Third Party. If the Provider is or becomes aware of any such
restriction on the Provider, the Provider shall use commercially reasonable
efforts to promptly send a Notice to the Recipient of any such restriction. The
Parties each agree to cooperate and use commercially reasonable efforts to
obtain any necessary Third Party Consents required under any existing contract
or agreement with a Third Party to allow the Provider to perform or cause to be
performed any Service; provided, however, that neither Baxter nor Baxalta (nor
any of their respective Subsidiaries) shall be obligated to contribute any
capital, pay any consideration, grant any concession or incur any additional
Liability to any Third Party other than ordinary and customary fees to a
Governmental Authority from whom such Consents are requested, which shall be
payable by the Recipient. If, with respect to a Service, the Parties, despite
the use of such commercially reasonable efforts, are unable to obtain a required
Third Party Consent or the performance of such Service by the Provider would
continue to constitute a violation of applicable Laws or the applicable Code of
Conduct of such Provider or any of its direct or indirect parent companies, the
Provider shall use commercially reasonable efforts in good faith to provide such
Services in a manner as closely as possible to the standards described in this
Section 2.03 that would apply absent the exception provided for in the first
sentence of this Section 2.03(b) (and performance in such manner shall be deemed
to satisfy the performance obligations of the Provider in respect of such
Service).

(c) Unless the applicable Schedule specifies a particular volume or quantity (or
a volume or quantity ceiling), the Provider shall not be obligated to perform or
to cause to be performed any Service in a volume or quantity in any calendar
year that exceeds the highest volumes or quantities of analogous services
provided for the benefit of the Recipient’s business during the 365-day period
immediately preceding the Effective Time (the “Service Baseline Period”). If the
Recipient requests that the Provider perform or cause to be performed any
Service in a volume or quantity that exceeds the highest volumes or quantities
of analogous services that were provided for the benefit of the Recipient’s
business during the Service Baseline Period, then: (i) if such higher volume or
quantity results from fluctuations occurring in the ordinary course of business
of the Recipient, the Provider shall use commercially reasonable efforts to
provide such requested higher volume or quantity (with additional Charges
permitted only to the extent the cost of providing such additional Services
increases); and (ii) if such higher volume or quantity results from any other
source, including an acquisition, merger, purchase or

 

4



--------------------------------------------------------------------------------

other business combination by the Recipient, the Transition Committee shall
determine whether the Provider will be required to provide all or any portion of
such requested higher volume or quantity. If the Transition Committee determines
that the Provider shall provide all or any portion of the requested higher
volume or quantity then such higher volume or quantity shall be documented in a
written agreement signed by the Recipient and the Provider who shall promptly
provide a copy of such written agreement to the Transition Committee. Each such
written agreement shall be deemed part of this Agreement as of the date of such
agreement and the volume or quantity increases set forth in such written
agreement shall be deemed a part of the “Services” provided under this
Agreement, in each case subject to the terms and conditions of this Agreement.

(d) (i) No Party shall be required to perform or to cause to be performed any of
the Services for the benefit of any Third Party or any other Person other than
the applicable Recipient for such Service, and (ii) EXCEPT AS EXPRESSLY PROVIDED
IN THIS SECTION 2.03, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES ARE
PROVIDED ON AN “AS-IS” BASIS, THAT THE RECIPIENT ASSUMES ALL RISK AND LIABILITY
ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES, AND THAT
NEITHER THE PROVIDER NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES, AND HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY
PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY OTHER WARRANTY WHATSOEVER.

(e) Each Party shall be responsible for its own compliance with any and all Laws
applicable to its performance under this Agreement. No Party shall knowingly
take any action in violation of any such applicable Law that results in
Liability being imposed on any other Person.

Section 2.04 Charges for Services. Baxter or an applicable Subsidiary (including
as agent of each Recipient of Services that is an Affiliate of Baxter) shall pay
to Baxalta or an applicable Subsidiary (including as agent of each Provider of
Services that is an Affiliate of Baxalta) or, as applicable Baxalta or an
applicable Subsidiary (including as agent of each Recipient of Services that is
an Affiliate of Baxalta) shall pay to Baxter or an applicable Subsidiary
(including as agent of each Provider of Services that is an Affiliate of Baxter)
a monthly fee for the Services (or category of Services, as applicable) (each
fee constituting a “Charge” and, collectively, “Charges”), which Charges shall
be agreed to by Baxter and Baxalta from time to time. During the term of this
Agreement, the amount of a Charge for any Services may adjust to the extent of:
(a) any adjustments mutually agreed to by the Baxter and Baxalta; (b) any
Charges applicable to any Services added by Agreement of the Parties after the
Effective Time; and (c) in accordance with Section 2.08, any proportional
adjustment in the rates or charges imposed by any Third Party provider that is
providing Services. Together with any monthly invoice for Charges, the Provider
shall provide the Recipient with reasonable documentation, including any
additional documentation reasonably requested by the Recipient to the extent
such documentation is in the Provider’s or its Subsidiaries’ possession or
control, to support the calculation of such Charges. During the period of any
Service Extension to any Service Period, the Charges shall automatically be
increased by 5% for the duration of the initial Service Extension (not to exceed
six months) and by an additional 5% for the duration of any

 

5



--------------------------------------------------------------------------------

Service Extension other than the initial Service Extension or any extended
period beyond six months from the initial term of such Service; provided that
these increases shall not apply to Charges attributable to the costs and
expenses of third parties engaged to perform all or any part of any Service for
the benefit of Provider.

Section 2.05 Reimbursement for Out-of-Pocket Expenses. The Recipient (or Baxter
or Baxalta, as applicable, as agent on behalf of such Recipient) shall reimburse
the Provider (or Baxter or Baxalta, as applicable, as agent on behalf of such
Provider) for reasonable out-of-pocket costs and expenses incurred by the
Provider or any of its controlled group Affiliates in connection with providing
the Services (including reasonable travel-related expenses and costs incurred
with third parties engaged in accordance with this Agreement in connection with
the performance of the Services) to the extent that such costs and expenses are
not reflected in the Charges for such Services; provided, however, that any such
cost or expense not consistent with historical practice between the Parties for
any Service (including business travel and related expenses) shall require
advance approval of the Recipient. Any authorized travel-related expenses
incurred in performing the Services shall be incurred and charged to the
Recipient in accordance with the Provider’s then applicable business travel
policies.

Section 2.06 Changes to Services. Except as provided in Section 2.08 and subject
to the performance standards set forth in this Article II, the Provider may make
changes from time to time in the manner of performing the Services as required
under Section 2.03(a) if the Provider is making similar changes in performing
analogous services for itself and if the Provider furnishes to the Recipient
reasonable prior Notice (in content and timing) respecting such changes. No such
change shall affect the timeliness or quality of, or the Charges for, the
applicable Service. If any such change by the Provider reasonably requires the
Recipient to incur incremental costs and expenses in order to continue to
receive and utilize the applicable Services in the same manner as the Recipient
was receiving and utilizing such Service prior to such change, the Provider
shall be required to reimburse the Recipient for all such reasonable costs and
expenses. Upon request, the Recipient shall provide the Provider with reasonable
documentation, including any additional documentation reasonably requested by
the Provider to the extent such documentation is in the Recipient’s or its
Subsidiaries’ possession or control, to support the calculation of such
incremental costs and expenses.

Section 2.07 Transitional Nature of Services. The Parties acknowledge the
transitional nature of the Services and agree to cooperate in good faith and to
use commercially reasonable efforts to effectuate a smooth transition of the
Services from the Provider to the Recipient (or its designee).

Section 2.08 Use of Third Parties to Provide Services. The Provider may perform
its obligations to provide a Service through agents, subcontractors or
independent contractors, provided that the delegation of performance of the
applicable Service does not impact the timeliness or quality of such Service, in
accordance with the following:

(a) Provider is Currently Using Third Parties as of the Effective Time. If, as
of the Effective Time, (i) the Provider is obtaining analogous services for
itself from agents, subcontractors or independent contractors, or (ii) the
Provider is obtaining services from agents, subcontractors or independent
contractors which services the Provider shall only provide to the

 

6



--------------------------------------------------------------------------------

Recipient under this Agreement and the Provider shall not otherwise require such
analogous services for itself during the term of this Agreement, then the
Charges for the applicable Services the Provider is obtaining from such Third
Parties may be adjusted proportionally by the Provider pursuant to
Section 2.03(c) to reflect any adjustment in the rates or charges imposed by the
Third Party that is providing such Services; or

(b) Provider Elects to Switch to Third Parties After the Effective Time.

(i) If, following the Effective Time, the Provider elects to obtain analogous
services for itself from agents, subcontractors or independent contractors
(A) the Provider shall furnish to the Recipient reasonable prior Notice (in
content and timing) respecting such use of Third Parties, and (B) the Charges
for the applicable Services the Provider is obtaining from such Third Parties
may be adjusted proportionally by the Provider pursuant to Section 2.03(c) to
reflect any adjustment in the rates or charges imposed by the Third Party that
is providing such Services; and

(ii) If, however, following the Effective Time, the Provider is not obtaining
analogous services for itself from agents, subcontractors or independent
contractors (A) the Provider shall furnish to the Recipient reasonable prior
Notice (in content and timing) respecting such use of Third Parties, and (B) the
Charges for the applicable Services the Provider is providing through such Third
Parties appointed following the Effective Time may not be adjusted by the
Provider as a result of any adjustments in the rates or charges imposed by such
Third Parties.

Notwithstanding the foregoing, the Provider shall not be relieved of its
obligations under this Agreement by use of such agents, subcontractors or
independent contractors.

Section 2.09 Joinder Agreement. Each of Baxter and Baxalta shall cause their
respective Subsidiaries who are to provide or receive Services to become a Party
to this Agreement by executing a Joinder Agreement (each, a “Joinder Agreement”)
substantially in the form attached hereto as Exhibit A. Each such Joinder
Agreement shall be deemed a part of this Agreement as of the date of such
Joinder Agreement. In the event of an express conflict between the terms of any
Joinder Agreement or other such written agreement entered into expressly with
respect to this Agreement and the terms of this Agreement, the terms of the
Joinder Agreement or such other written agreement shall prevail over the
inconsistent provisions of this Agreement. The terms of each such Joinder
Agreement or other written agreement shall be separate from each other Joinder
Agreement or other written agreement, and any changes or amendments to this
Agreement described in any such Joinder Agreement or other written agreement
shall apply solely to such Joinder Agreement or other written agreement, and not
to any other Joinder Agreement or other written agreement (including the terms
of this Agreement as incorporated into any such other Joinder Agreement or other
written agreement).

 

7



--------------------------------------------------------------------------------

ARTICLE III

OTHER ARRANGEMENTS

Section 3.01 Access. Each Party shall, and shall cause its Subsidiaries to,
allow the other Parties and their respective Subsidiaries and Representatives
reasonable access to the facilities of such Party and its Subsidiaries that is
necessary for each Provider and its Subsidiaries to fulfill its obligations
under this Agreement. In addition to the foregoing right of access, each Party
shall, and shall cause its Subsidiaries to, afford each other Party, its
Subsidiaries and their respective Representatives, upon reasonable advance
notice, reasonable access during normal business hours to the facilities,
Information, systems, infrastructure and personnel of such Party and its
Subsidiaries as reasonably necessary for the Recipient to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services being provided by any
Provider, including in connection with verifying compliance with Section 404 of
the Sarbanes-Oxley Act of 2002; provided that (i) such access shall not
unreasonably interfere with any of the business or operations of the Provider
(or Baxter or Baxalta, to the extent the Provider is a Subsidiary of such Party)
or any of their respective Subsidiaries and (ii) in the event that the Provider
determines that providing such access could be commercially detrimental, violate
any Law or agreement, or waive any attorney-client privilege, then the Parties
shall use commercially reasonable efforts to permit such access in a manner that
avoids any such harm or consequence. Each Party agrees that all of its and its
Subsidiaries’ employees shall, and that it shall use commercially reasonable
efforts to cause its Representatives’ employees to, when on the property of any
other Party or any of its Subsidiaries, or when given access to any facilities,
Information, systems, infrastructure or personnel of any other Party or any of
its Subsidiaries, conform to the policies and procedures of such other Party and
any of its Subsidiaries, as applicable, concerning health, safety, conduct and
security which are made known to the Party receiving such access from time to
time.

ARTICLE IV

BILLING; TAXES

Section 4.01 Procedure. Amounts payable pursuant to the terms of this Agreement
shall be paid by wire transfer (or such other method of payment as may be agreed
between Baxter and Baxalta) by Baxter or an applicable Subsidiary (as agent for
the Recipient if Baxter or any of its Subsidiaries is the Recipient) or Baxalta
or an applicable Subsidiary (as agent for the Recipient if Baxalta or any of its
Subsidiaries is the Recipient) to Baxter or any of its Subsidiaries as directed
by Baxter (as agent for the Provider if Baxter or any of its Subsidiaries is the
Provider) or to Baxalta or any of its Subsidiaries as directed by Baxalta (as
agent for the Provider if Baxalta or any of its Subsidiaries is the Provider),
on a monthly basis, which amounts shall be due within thirty (30) days after the
date of invoice. All amounts due and payable hereunder shall be invoiced and
paid in U.S. dollars.

Section 4.02 Late Payments. Charges not paid when due pursuant to this Agreement
(and any amounts billed or otherwise invoiced or demanded and properly payable
that are not paid within thirty (30) days of the date of such bill, invoice or
other demand) shall accrue interest at a rate per annum equal to 5%, or the
maximum legal rate, whichever is lower.

 

8



--------------------------------------------------------------------------------

Section 4.03 Taxes.

(a) Without limiting any provisions of this Agreement, the Recipient shall be
responsible for (i) all excise, sales, use, transfer, stamp, documentary,
filing, recordation and other similar Taxes, (ii) any value added, goods and
services or similar recoverable indirect Taxes (“VAT”) and (iii) any related
interest and penalties (collectively, “Transfer Taxes”), in each case imposed or
assessed as a result of the provision of Services by the Provider. In
particular, but without prejudice to the generality of the foregoing, all
amounts payable pursuant to this Agreement (including any Joinder Agreement) are
exclusive of amounts in respect of VAT. Where any taxable supply for VAT
purposes is made pursuant to this Agreement by the Provider to the Recipient,
the Recipient shall either (i) on receipt of a valid VAT invoice from the
Provider, pay to the Provider such additional amounts in respect of VAT as are
chargeable on the supply of the services at the same time as payment is due for
the supply of the services; or (ii) where required by legislation to do so,
account directly to the relevant Governmental Authority for any such VAT
amounts. The Party required to account for Transfer Tax shall provide to the
other applicable Party evidence of the remittance of the amount of such Transfer
Tax to the relevant Governmental Authority, including, without limitation,
copies of any Tax returns remitting such amount. The Provider agrees that it
shall take commercially reasonable actions to cooperate with the Recipient in
obtaining any refund, return, rebate, or the like of any Transfer Tax, including
by filing any necessary exemption or other similar forms, certificates, or other
similar documents. The Recipient shall promptly reimburse the Provider for any
costs incurred by the Provider or its Affiliates in connection with the
Recipient obtaining a refund or overpayment of refund, return, rebate, or the
like of any Transfer Tax. For the avoidance of doubt, any applicable gross
receipts-based or net income-based Taxes shall be borne by the Provider unless
the Provider is required by law to obtain, or allowed to separately invoice for
and obtain, reimbursement of such Taxes from the Recipient.

(b) The Recipient shall be entitled to deduct and withhold Taxes required by any
Governmental Authority to be withheld on payments made pursuant to this
Agreement. To the extent any amounts are so withheld, the Recipient shall
(i) pay, in addition to the amount otherwise due to the Provider under this
Agreement, such additional amount as is necessary to ensure that the net amount
actually received by the Provider will equal the full amount the Provider would
have received had no such deduction or withholding been required, (ii) pay such
deducted and withheld amount to the proper Governmental Authority, and
(iii) promptly provide to the Provider evidence of such payment to such
Governmental Authority. The Provider shall, prior to the date of any payment to
be made pursuant to this Agreement, at the request of the Recipient, make
commercially reasonable efforts to provide the Recipient any certificate or
other documentary evidence (x) required by any Governmental Authority or under
applicable Law or (y) which the Provider is entitled by any Governmental
Authority or under applicable Law to provide in order to reduce the amount of
any Taxes that may be deducted or withheld from such payment and the Recipient
agrees to accept and act in reliance on any such duly and properly executed
certificate or other applicable documentary evidence.

 

9



--------------------------------------------------------------------------------

(c) If the Provider (i) receives any refund (whether by payment, offset, credit
or otherwise) or (ii) utilizes any overpayment of Taxes that are borne by
Recipient pursuant to this Agreement, then the Provider shall promptly pay, or
cause to be paid, to the Recipient an amount equal to the deficiency or excess,
as the case may be, with respect to the amount that the Recipient has borne if
the amount of such refund or overpayment (including, for the avoidance of doubt,
any interest or other amounts received with respect to such refund or
overpayment) had been included originally in the determination of the amounts to
be borne by Recipient pursuant to this Agreement, net of any additional Taxes
the Provider incurs or will incur as a result of the receipt of such refund or
such overpayment.

Section 4.04 Currency Exchange Rate Service Charge Adjustments. During the term
of this Agreement, Baxter will determine semi-annually (on June 15 and
December 15 of each year) whether the Exchange Rate between the Euro and U.S.
dollars has changed by more than 5% since the later of the date of this
Agreement or June 15 of the immediately preceding year. If the Exchange Rate has
changed by more than 5% since the later of the date of this Agreement or June 15
of the immediately preceding year, Baxter and Baxalta shall cooperate to
promptly adjust the Service Charges with respect to Services provided in
countries for which the Euro is the Provider’s local currency, with such
adjustment being effective for all Services performed by such Provider from the
June 15 or December 15 date on which the change was measured.

ARTICLE V

TERM AND TERMINATION

Section 5.01 Term. This Agreement shall commence at the date of this Agreement
and shall terminate upon the earlier to occur of: (a) the last date on which any
Party is obligated to provide any Service to any other Party in accordance with
the terms of this Agreement; or (b) the mutual written agreement of Baxter and
Baxalta to terminate this Agreement in its entirety. Unless otherwise terminated
pursuant to Section 5.02, this Agreement shall terminate with respect to any
Service at the close of business on the last day of the Service Period for such
Service. To the extent that any Provider’s ability to provide a Service is
dependent on the continuation of any other Service (whether or not such Service
is provided or received by such Provider), the Provider’s obligation to provide
such dependent Service shall terminate automatically with the termination of
such supporting Service. As liquidated damages in connection with certain costs
expected to be incurred in connection with the winding down of Services under
this Agreement, Baxalta shall pay to Baxter an amount equal to $13,000,000 on
July 1, 2017 or such earlier date as this Agreement is terminated in accordance
with its terms.

Section 5.02 Early Termination. The Recipient may from time to time terminate
this Agreement with respect to the entirety of any individual Service but not a
portion thereof:

(a) for any reason or no reason, upon the giving of an advance Notice to the
Provider of such Service of not less than one hundred eighty (180) days’ or such
other Notice period, if any, as is set forth on the applicable Schedule with
respect to a particular Service; provided, however, that any such termination
may only be effective as of the last day of a month;

 

10



--------------------------------------------------------------------------------

(b) if the Provider of such Service has failed to perform any of its material
obligations under this Agreement with respect to such Service, and such failure
shall continue to exist forty five (45) days after receipt by the Provider of
Notice of such failure from the Recipient; provided, however, that any such
termination may only be effective as of the last day of a month; and provided,
further, that the Recipient shall not be entitled to terminate the Agreement
with respect to the applicable Service if, as of the end of such forty five
(45)-day period, there remains a good faith Dispute between the Parties as to
whether the Provider has cured the applicable breach; or

(c) in the event of a direct or indirect Change of Control of Provider to any
Prohibited Person or Affiliate thereof pursuant to which any Prohibited Person
will become an Affiliate of such Provider; provided that, for the avoidance of
doubt, such termination right shall only exist with respect to Services for
which the Prohibited Person would become an Affiliate of Provider.

The Provider may terminate this Agreement with respect to any individual
Service, but not a portion thereof, at any time upon prior Notice to the
Recipient if the Recipient has failed to perform any of its material obligations
under this Agreement relating to such Services, including making payment of
Charges for such Service when due, and such failure shall continue uncured for a
period of forty five (45) days after receipt by the Recipient of a Notice of
such failure from the Provider; provided, however, that any such termination may
only be effective as of the last day of a month; provided further that the
Provider shall not be entitled to terminate this Agreement with respect to the
applicable Service if, as of the end of such forty five (45)-day period, there
remains a good faith Dispute between the Parties as to whether the Recipient has
cured the applicable breach. The relevant portion of any Schedule or Exhibit to
this Agreement or any Joinder Agreement shall be deemed to be automatically
updated to reflect any terminated Service.

The Parties acknowledge and agree that (A) there may be interdependencies among
the Services being provided under this Agreement, (B) upon the request of any
Party, the Transition Committee shall consider whether (1) any such
interdependencies exist with respect to the particular Service that a Party is
seeking to terminate in accordance with this Section 5.02 and (2) the Provider’s
ability to provide a particular Service in accordance with this Agreement would
be adversely affected by the termination of another Service in accordance with
Section 5.02 prior to the expiration of the period of the maximum duration for
such Service. If the Transition Committee has determined that such
interdependencies exist and that the Provider’s ability to provide a particular
Service in accordance with this Agreement would be adversely affected (or that
the Charges in respect of such continuing Services should be equitably adjusted)
as a result of the termination of another Service in accordance with
Section 5.02 prior to the expiration of the period of the maximum duration for
such Service, the Provider and the Recipient shall negotiate in good faith to
amend the relevant portion of any Schedule or Exhibit to this Agreement or any
Joinder Agreement relating to such impacted continuing Service, which amendment
shall be consistent with the terms of comparable Services. If the Provider and
the Recipient are not able to agree to such changes to the Schedule or Exhibit
to this Agreement or any Joinder Agreement, the Service requested to be
terminated shall continue without change unless Recipient provides notice that
the interdependent Services should also be terminated in accordance with
Section 5.02(a). For the avoidance of doubt, any amendment to any Joinder

 

11



--------------------------------------------------------------------------------

Agreement (including any Schedule or Exhibit) thereto, shall be deemed part of
this Agreement as of the date of such amendment. If the Transition Committee is
not able to reach agreement on whether such interdependencies exist or whether
in such case the Provider’s ability to provide a particular Service in
accordance with this Agreement would be adversely affected (or that the Charges
in respect of such continuing Services should be equitably adjusted) as a result
of the termination of another Service in accordance with Section 5.02 prior to
the expiration of the period of the maximum duration for such Service,
termination of the Service requested pursuant to Section 5.02 shall be delayed
pending resolution of such Dispute.

Section 5.03 Reduction of Services. A Recipient may from time to time request a
reduction in part of the scope or amount of any Service; provided that any such
reduction may only take effect as of the end of a month. If requested to do so
by a Recipient, the Transition Committee shall discuss in good faith appropriate
adjustments to the relevant Charges in light of all relevant factors or whether
the reduction should be considered a construction termination subject to the
terms of Section 5.02(a). If, after such discussions, the Transition Committee
does not approve any requested reduction of the scope or amount of any Service
and the relevant Charges in connection therewith, then (a) there shall be no
change to the Charges under this Agreement and (b) unless the applicable
Recipient and Provider otherwise agree in writing, there shall be no change to
the scope or amount of any Services under this Agreement. If, after such
discussions, the Transition Committee approves any reduction of Service, such
reduction of Service shall be documented in a written agreement executed on
behalf of the applicable Recipient and Provider and a copy of such written
agreement shall promptly be provided to the Transition Committee, and such
agreement shall be deemed to amend and become a part of this Agreement any
applicable Joinder Agreement. Additionally, in connection with any such
reduction of Service, the Transition Committee may approve an appropriate
reduction to the Charges related to the applicable reduced Service.

Section 5.04 Extension of Services.

(a) The Recipient may request to extend the Service Period of any Service (each
such extension, a “Service Extension”) one time for each Service (unless the
Transition Committee shall authorize additional extensions) by providing the
Provider of such Service with advance Notice not less than one hundred eighty
(180) days (or, if the initial duration of the Service was less than one year, a
number of days equal to fifty percent (50%) of such initial duration).
Notwithstanding the foregoing, Baxter and Baxalta, each on behalf of itself and
its Subsidiaries, shall use commercially reasonable efforts to reduce or
eliminate the need for Services hereunder not later than the end of the maximum
initial term specified for such Service.

(b) If the Recipient is requesting a Service Extension for a particular Service
for the first time and the requested Service Extension is for a period of six
(6) months or less past the originally scheduled expiration of the Service
Period for the applicable Service, then the Provider shall be obligated to
provide such requested Service Extension and the applicable Provider and
Recipient shall in good faith (i) negotiate the terms of an amendment to the
applicable Schedule or Exhibit to this Agreement or the applicable Joinder
Agreement, which amendment shall be consistent with the terms of the applicable
Service, and (ii) determine the costs and expenses, if any, that would be
incurred by the Provider or the Recipient, as the case may be, in connection
with the provision of such Service Extension, which costs and expenses

 

12



--------------------------------------------------------------------------------

shall be borne solely by the Recipient; provided that any such Service Extension
that extends the Service Period of such Service beyond the second anniversary of
the Effective Time must be approved in advance by, and in the discretion of, the
Transition Committee. If (A) the requested Service Extension is for a period of
longer than six (6) months past the originally scheduled expiration of the
Service Period for the applicable Service or (B) the Recipient has previously
requested a Service Extension for the particular Service that the Recipient is
currently requesting a Service Extension, then the Transition Committee shall
determine whether the Provider shall provide the applicable Service for the
requested Service Extension period. If the Transition Committee determines that
the Provider shall provide such Service during the requested Service Extension
period, then the applicable Provider and Recipient shall in good faith
(1) negotiate the terms of an amendment to the applicable Schedule or Exhibit to
this Agreement or the applicable Joinder Agreement for approval by the
Transition Committee, which amendment shall be consistent with the terms of the
applicable Service, and (2) determine the costs and expenses, if any, that would
be incurred by the Provider or the Recipient, as the case may be, in connection
with the provision of such Service Extension, which costs and expenses shall be
borne solely by the Recipient. Each amended Schedule or Exhibit to this
Agreement or any Joinder Agreement, as agreed to in writing by the Parties or
the Transition Committee, as applicable, shall be deemed part of this Agreement
as of the date of such agreement and any Services provided pursuant to such
Service Extensions shall be deemed “Services” provided under this Agreement, in
each case subject to the terms and conditions of this Agreement. The Parties
acknowledge and agree that (w) there may be interdependencies among the Services
being provided under this Agreement, (x) the Provider’s ability to extend the
provision of a particular Service in accordance with this Agreement may be
dependent on the extension of another Service, (y) upon the request of any
Party, the Transition Committee shall determine whether any such
interdependencies exist with respect to the particular Service that the
Recipient is seeking to extend in accordance with this Section 5.04 and (z) to
the extent the Transition Committee has determined that such interdependencies
exist, the applicable Provider and Recipient shall negotiate in good faith to
amend the applicable Schedule or Exhibit to this Agreement or the applicable
Joinder Agreement relating to such other Service, which amendment shall be
consistent with the terms of comparable Services.

Section 5.05 Effect of Termination. Upon the termination of any Service pursuant
to this Agreement, the Provider of the terminated Service shall have no further
obligation to provide the terminated Service, and the Recipient shall have no
obligation to pay any future Charges relating to any such Service; provided,
however, that the Recipient shall remain obligated to the Provider for the
Charges owed and payable in respect of Services provided prior to the effective
date of termination for such Service. In connection with the termination of any
Service, the provisions of this Agreement not relating solely to such terminated
Service shall survive any such termination, and in connection with a termination
of this Agreement, Article I, this Article V, Article VII and Article IX, all
confidentiality obligations under this Agreement and Liability for all due and
unpaid Charges, shall continue to survive indefinitely.

Section 5.06 Information Transmission. Baxter and Baxalta, on behalf of itself
and its respective Subsidiaries, shall use commercially reasonable efforts to
provide or make available, or cause to be provided or made available, to each
Recipient, in accordance with Section 6.01(a) of the Separation and Distribution
Agreement, any Information received or computed by any such Party or any of its
Subsidiaries for the benefit of the Recipient concerning the relevant

 

13



--------------------------------------------------------------------------------

Service during the Service Period; provided that (a) no Party or Subsidiary
thereof shall have any obligation to provide or cause to provide Information in
any non-standard format, (b) the Party providing such Information (or its
applicable Subsidiaries) shall be reimbursed for their reasonable costs in
accordance with Section 6.01(c) of the Separation and Distribution Agreement for
creating, gathering, copying, transporting and otherwise providing such
Information, and (c) each Party shall use commercially reasonable efforts to
maintain any such Information in accordance with Section 6.03 of the Separation
and Distribution Agreement.

ARTICLE VI

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

Section 6.01 Confidentiality. Sections 6.08 and 6.09 of the Separation and
Distribution Agreement shall be incorporated by reference herein (but for this
purpose, only to the extent applicable to this Agreement, and not to the
Separation and Distribution Agreement or any other Ancillary Agreement), with
such sections applying to all Parties hereunder as the context allows.

ARTICLE VII

LIMITED LIABILITY AND INDEMNIFICATION

Section 7.01 Limitations on Liability.

(a) The Liabilities of each Provider and its Affiliates and Representatives,
collectively, under this Agreement for any act or failure to act in connection
herewith (including the performance or breach of this Agreement), or from the
sale, delivery, provision or use of any Services provided under or contemplated
by this Agreement, whether in contract, tort (including negligence and strict
liability) or otherwise, at law or equity, shall not exceed the amount of
Charges received (and not previously paid back as a Liability hereunder) by the
Provider (or its Affiliates) prior to the date on which the Provider’s (or its
applicable Affiliate’s or Representative’s) action or inaction (or, prior to the
one-year anniversary of this Agreement if such action or inaction occurs during
the first year of this Agreement) giving rise to the Liability arises or occurs
in respect of the Service for which the Liability arises hereunder; provided
that, to the extent the liability arises out of a Provider breaching this
Services Agreement by not providing the Services required hereunder, then the
liability shall not exceed the greater of the fees previously paid to such
Provider by such Recipient in respect of the Service from which such Liability
flows or the amount that such Provider would have been paid by such Recipient
for such Services for the agreed-upon term of such Services (or two years, if
shorter).

(b) Notwithstanding anything to the contrary contained in the Separation and
Distribution Agreement or this Agreement, the Provider shall not be liable to
the Recipient or any of its Affiliates or Representatives, whether in contract,
tort (including negligence and strict liability) or otherwise, at law or equity,
for any special, indirect, incidental, punitive or consequential damages
whatsoever (including lost profits or damages calculated on multiples of
earnings approaches), which in any way arise out of, relate to or are a
consequence of, the performance or nonperformance by the Provider (including any
Affiliates and Representatives of the Provider and any unaffiliated third-party
providers, in each case, providing the applicable

 

14



--------------------------------------------------------------------------------

Services) under this Agreement or the provision of, or failure to provide, any
Services under this Agreement, including with respect to loss of profits,
business interruptions or claims of customers.

(c) The limitations in Section 7.01(a) shall not apply in respect of any
Liability arising out of or in connection with the gross negligence, willful
misconduct, or fraud of or by the Party to be charged.

Section 7.02 Obligation to Re-Perform; Liabilities. In the event of any breach
of this Agreement by any Provider with respect to the provision of any Services
(with respect to which the Provider can reasonably be expected to re-perform in
a commercially reasonable manner), the Provider shall (a) promptly correct in
all material respects such error, defect or breach or re-perform in all material
respects such Services at the request of the Recipient and at the sole cost and
expense of the Provider and (b) subject to the limitations set forth in Sections
7.01(a) and 7.01(b), reimburse the Recipient and its Affiliates and
Representatives for Liabilities attributable to such breach by the Provider. The
remedy set forth in this Section 7.02 shall be the sole and exclusive remedy of
the Recipient or any of its Affiliates or Representatives for any such breach of
this Agreement. Any request for re-performance in accordance with this
Section 7.02 by the Recipient must be in writing and specify in reasonable
detail the particular error, defect or breach, and such request must be made no
more than one (1) month from the date such error, defect or breach becomes
apparent or should have reasonably become apparent to the Recipient.

Section 7.03 Recipient Release and Indemnity. Subject to Section 7.01, each
Recipient hereby releases the applicable Provider and its Affiliates and
Representatives (each, a “Provider Indemnified Party”), and each Recipient
hereby agrees to indemnify, defend and hold harmless each such Provider
Indemnified Party from and against any and all Liabilities arising from,
relating to or in connection with: (a) the use of any Services by such Recipient
or any of its Affiliates, Representatives or other Persons using such Services;
or (b) the sale, delivery, provision or use of any Services provided under or
contemplated by this Agreement, in the case of each of clause (a) and (b),
except to the extent that such Liabilities arise out of, relate to or are a
consequence of the applicable Provider Indemnified Party’s gross negligence,
willful misconduct or fraud.

Section 7.04 Provider Indemnity. Subject to Section 7.01, each Provider hereby
agrees to indemnify, defend and hold harmless the applicable Recipient and its
Affiliates and Representatives (each a “Recipient Indemnified Party”), from and
against any and all Liabilities arising from, relating to or in connection with:
(a) the use of any Services by such Recipient or any of its Affiliates,
Representatives or other Persons using such Services; or (b) the sale, delivery,
provision or use of any Services provided under or contemplated by this
Agreement, in the case of each of clause (a) and (b), to the extent that such
Liabilities arise out of, relate to or are a consequence of the applicable
Provider’s gross negligence, willful misconduct or fraud.

Section 7.05 Liability for Charges. Nothing in this Article VII shall be deemed
to eliminate or limit, in any respect, any Recipient’s express obligation in
this Agreement to pay Charges for Services rendered in accordance with this
Agreement.

 

15



--------------------------------------------------------------------------------

Section 7.06 Continued Performance; Specific Performance. During the pendency of
any Dispute, each Party shall continue to perform all of its respective
obligations under this Agreement and each Service Addendum. Further,
Section 9.17 of the Separation and Distribution Agreement shall be incorporated
by reference herein as though included in this Agreement (but for this purpose,
only to the extent applicable to this Agreement, and not to the Separation and
Distribution Agreement or any other Ancillary Agreement).

Section 7.07 Indemnification Procedures. The provisions of Article VII of the
Separation and Distribution Agreement shall govern claims for indemnification
and other disputed matters under this Agreement; provided that, for purposes of
this Section 7.07, in the event of any conflict between the provisions of
Article VII of the Separation and Distribution Agreement and this Article VII,
the provisions of this Agreement shall control; provided further that, if
discussions between the day-to-day Service operators for the applicable
function, and then discussions between the designated leaders of Baxter’s and
Baxalta’s respective Project Management Offices related to the Separation are
not successful in resolving the Dispute, the initial negotiation (and discussion
related to any disputes) described in Section 7.01(a) of the Separation and
Distribution Agreement shall be by and among the members of the Transition
Committee.

ARTICLE VIII

TRANSITION COMMITTEE

Section 8.01 Establishment. Pursuant to the Separation and Distribution
Agreement, Baxter and Baxalta shall establish the Transition Committee. The
Transition Committee shall have the authority to establish one or more
subcommittees from time to time as it deems appropriate to monitor and manage
matters arising out of or resulting from this Agreement.

Section 8.02 General Principles. In furtherance of the foregoing and
notwithstanding any provision in this Agreement to the contrary, each Party
acknowledges and agrees that the Transition Committee shall (without until such
time affecting any prior decision or determination) have the right to review and
amend any prior actions taken, decisions made or amendments or modifications
agreed to, by the Parties, and to proscribe that the Parties take such actions
or make such amendments or modifications as the Transition Committee deems
appropriate in order to effect the intent and purpose of this Agreement and the
transactions contemplated hereby. Each Party shall take, or cause to be taken,
any and all reasonable actions that the Transition Committee may reasonably
request to carry out the intent and purpose of this Article VIII.

Section 8.03 Action. For the avoidance of doubt, the Transition Committee may
only act in accordance with, and subject to, the terms set forth in Section 2.14
of the Separation and Distribution Agreement, and this Agreement is not intended
to modify the requirements regarding the composition of, or any action taken by,
the Transition Committee. Any action permitted to be taken hereunder by the
Transition Committee may be taken jointly by the designated leaders of Baxter’s
and Baxalta’s respective Project Management Offices related to the Separation,
as identified by the Parties from time to time.

 

16



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

Section 9.01 Mutual Cooperation. The Parties and their respective Subsidiaries
shall cooperate with each other in connection with the performance of the
Services hereunder; provided, however, that such cooperation shall not
unreasonably disrupt the normal operations of the Parties and their respective
Subsidiaries; and, provided, further, that this Section 9.01 shall not require
any Party to incur any out-of-pocket costs or expenses unless and except as
expressly provided in this Agreement or otherwise agreed to in writing by Baxter
and Baxalta.

Section 9.02 Title to Intellectual Property and Other Property.

(a) Except as expressly provided for under the terms of this Agreement, the
Recipient acknowledges that it shall acquire no right, title or interest
(including any license rights or rights of use) in any intellectual property
which is owned or licensed by the Provider (or any of its Affiliates), by reason
of the provision of the Services provided hereunder. The Recipient shall not
remove or alter any copyright, trademark, confidentiality or other proprietary
notices that appear on any intellectual property owned or licensed by the
Provider, and the Recipient shall not reproduce any such notices on any and all
copies thereof. The Recipient shall not attempt to decompile, translate, reverse
engineer or make excessive copies of any such intellectual property owned or
licensed by the Provider (or any of its Affiliates), and the Recipient shall
promptly notify the Provider of any such attempt, regardless of whether by the
Recipient or any Third Party, of which the Recipient becomes aware.

(b) Except as required by applicable Law in order to perform a particular
Service or as specifically set forth herein (including in any Joinder Agreement
or in any Schedule or Exhibit attached hereto or thereto), in the Separation and
Distribution Agreement or any other Ancillary Agreement, title and ownership of
any assets of property of the Recipient or any of its Subsidiaries (or its or
their direct or indirect parent companies) shall remain vested in the Recipient
and its Subsidiaries (or its or their direct or indirect parent companies), and
the risk of loss related thereto shall remain with such Persons at all times.
For the avoidance of doubt, subject to the exceptions in the immediately
preceding sentence, the Provider and its Subsidiaries (and its and their direct
and indirect parent companies) shall have no obligation to acquire or maintain
insurance with respect to the assets or property of any other Person used in
connection with the performance of the Services. This paragraph (b) is intended
to apply to all applicable Services performed in connection with this Agreement,
including any and all warehousing, storage and distribution services.

(c) To the extent the Provider or its Affiliates or any of its or their
Representatives use any know-how, processes, technology, trade secrets or other
intellectual property owned by or licensed to any such Person in providing the
Services, such property (other than to the extent licensed to the Provider or
its Affiliates by the Recipient or its Affiliates) and any derivative works of,
or modifications or improvements to, such intellectual property conceived or
created as part of the provision of Services will, as between the parties,
remain the sole property of the Provider or its applicable Affiliates or
Representatives unless such improvements were specifically created for the
Recipient or its Affiliates pursuant to a specific

 

17



--------------------------------------------------------------------------------

Service as specifically indicated in a Schedule or Exhibit to this Agreement or
any Joinder Agreement. The applicable Party will and hereby does assign to the
applicable owner designated above, and agrees to assign automatically in the
future upon first recordation in a tangible medium or first reduction to
practice, all of such Party’s right, title and interest in and to all such
improvements, if any. All rights not expressly granted herein are reserved.
Notwithstanding the foregoing, if there is any conflict between the terms of
this Section 9.02 and specific terms of the Separation and Distribution
Agreement or any Ancillary Agreement, then the terms of the Separation and
Distribution Agreement or such Ancillary Agreement will prevail.

Section 9.03 Miscellaneous. Sections 9.01 (Counterparts), 9.02 (Governing Law),
9.03 (Assignability), 9.04 (Third Party Beneficiaries), 9.06 (Severability),
9.08 (No Set Off), 9.10 (Headings), 9.11 (Survival of Covenants), 9.12
(Subsidiaries and Employees), 9.13 (Waivers), 9.14 (Amendments), 9.15
(Interpretations), 9.16 (Public Announcements), 9.17 (Specific Performance) and
9.18 (Mutual Drafting) of the Separation and Distribution Agreement shall be
incorporated by reference herein as though included in this Agreement (but for
this purpose, only to the extent applicable to this Agreement (including the
Joinder Agreements), and not to the Separation and Distribution Agreement or any
other Ancillary Agreement); provided that any specific provision of this
Agreement or any Joinder Agreement (including any Schedule or Exhibit hereto or
thereto) shall control in the event of any conflict with such sections of the
Separation and Distribution Agreement; provided further that all sections and
provisions of the Separation and Distribution Agreement incorporated by
reference in this Agreement shall be interpreted wherever possible in a manner
fulfilling the purpose of such provision of the Separation and Distribution
Agreement as applied to this Agreement, taking into account the context.

Section 9.04 Assignability. In addition to the assignment provisions
incorporated by reference from Section 9.03 of the Separation and Distribution
Agreement, any Party may assign all of its rights and obligations under this
Agreement to any of its Subsidiaries; provided, that in connection with any such
assignment, the assigning Party provides a guarantee to the non-assigning Party
(in a form reasonably agreed upon) for any Liability of the assignee under this
Agreement.

Section 9.05 Independent Contractors. The Parties each acknowledge that they are
separate entities, each of which has entered into this Agreement for independent
business reasons. The relationships of the Parties hereunder are those of
independent contractors and nothing contained herein shall be deemed to create a
joint venture, partnership or any other relationship. Employees performing
services hereunder do so on behalf of, under the direction of, and as employees
of, the Provider, and the Recipient shall have no right, power or authority to
direct such employees.

 

18



--------------------------------------------------------------------------------

Section 9.06 Notices. All Notices pursuant to this Agreement shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by overnight courier service, by e-mail
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a Notice):

If to Baxter or any Subsidiary thereof:

Baxter International Inc.

One Baxter Parkway

Deerfield, Illinois 60015

Attn: General Counsel

E-mail: general_counsel@baxter.com

If to Baxalta or any Subsidiary thereof:

Baxalta Incorporated

One Baxter Parkway

Deerfield, Illinois 60015

Attn: General Counsel

E-mail: general_counsel@baxalta.com

with copies in each case to each Provider or Recipient to whom the Notice is
applicable, at the address (if any) for such Provider or Recipient set forth in
the applicable Joinder Agreement.

Any Party may, by Notice to Baxter (if notice is from a Party not a Subsidiary
of Baxter) or Baxalta (if notice is from a Party not a Subsidiary of Baxalta),
change the address to which such Notices are to be given.

Section 9.07 Force Majeure. No Party or other Person shall be deemed in default
of this Agreement for failure to fulfill any obligation (other than a payment
obligation) so long as and to the extent to which any delay or failure in the
fulfillment of such obligations is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure. In the event of any such
excused delay, the time for performance shall be extended for a period equal to
the time lost by reason of the delay. A Party or other Person claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide Notice to the other Party or Parties
of the nature and extent of any such Force Majeure condition; and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under this Agreement as soon as reasonably practicable. During the period of a
Force Majeure, the Recipient shall cooperate with Provider to satisfy Provider’s
obligations under Section 9.07(b), and shall (subject to such compliance) be
(i) relieved of the obligation to pay Charges for such Service(s) throughout the
duration of such Force Majeure and (ii) entitled to permanently terminate such
Service(s) without penalty or further Charges or costs related thereto (except
for any Charges, costs or expenses that would have been borne by Recipient upon
expiration or termination had the Service continued throughout the maximum
permitted period under this Agreement, including any permitted extension to the
Service Period) if a Force Majeure shall continue to exist for more than thirty
(30) consecutive days, it being understood that the Recipient shall not be
required to provide any advance notice of such termination to the Provider, but
shall only have such termination right for so long as the failure to perform due
to Force Majeure is continuing.

Section 9.08 Further Assurances. Each Party hereto shall take, or cause to be
taken, any and all reasonable actions, including the execution, acknowledgment,
filing and delivery of

 

19



--------------------------------------------------------------------------------

any and all documents and instruments that any other Party hereto may reasonably
request in order to effect the intent and purpose of this Agreement and the
transactions contemplated hereby. For the avoidance of doubt, this shall include
reasonable assistance related to the transition of Services to Recipient upon
their expiration or termination, at Recipient’s cost and expense, by Provider.
Baxter and Baxalta shall cooperate in good faith to update this Agreement in
order to add (prior to the applicable Local Closing Date) Services that will be
required by any Deferred Baxalta Local Business following the Local Closing
Date, including by causing their applicable Subsidiaries to execute a Joinder.
The process for adding any such additional Services should be consistent with
the process used for identifying, pricing and otherwise detailing Services prior
to the Effective Time, and it is the intent of Baxter and Baxalta that any such
additional Services are intended to be consistent in terms of scope and nature
as those Services provided to Recipient’s that were not Deferred Baxalta Local
Businesses. For the avoidance of doubt, the initial term for any such additional
Services shall not extend beyond the date that is two years after the Effective
Time, except in the case of adding Deferred Baxalta Local Businesses to any
Service for which the initial term was agreed on or prior to the date of this
Agreement to extend beyond such two-year period.

* * * * *

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

BAXTER INTERNATIONAL INC. By:

/s/ James K. Saccaro

Name:

James K. Saccaro

Title:

Corporate Vice President

BAXALTA INCORPORATED By:

/s/ Robert J. Hombach

Name:

Robert J. Hombach

Title:

Corporate Vice President and Chief Financial Officer

[Signature Page – Transition Services Agreement]



--------------------------------------------------------------------------------

Exhibit A

Country: [                    ]

TSA JOINDER AGREEMENT

THIS TSA JOINDER AGREEMENT (“Joinder Agreement”) is executed pursuant to
Section 2.09 of the Transition Services Agreement (the “TSA”) dated as of
June 30, 2015 between Baxter International Inc., a Delaware corporation (“Baxter
Parent”) and Baxalta Incorporated, a Delaware corporation (“Baxalta Parent”),
and is effective as of [●], 2015 (the “Commencement Date”), by and [between /
among] [NAME OF LOCAL ENTITY], a [entity type] organized under the laws of
[Jurisdiction], with its registered address at [address] [and registration
number [number]] (“Baxter [Country]”) [, / and] [NAME OF LOCAL ENTITY], a
[entity type] organized under the laws of [Jurisdiction], with its registered
address at [address] [and registration number [number]], (“Baxalta [Country]”
and, collectively with Baxter [Country] [and Insert additional parties as
necessary], the “Parties”), each as Provider and/or Recipient, as applicable.
Terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the TSA.

Recitals

WHEREAS, the board of directors of Baxter Parent has determined that it is
appropriate and advisable to separate Baxter Parent’s biopharmaceuticals
business from its other businesses;

WHEREAS, in order to ensure an orderly transition under the Separation and
Distribution Agreement entered into by Baxter Parent and Baxalta Parent as of
June 30, 2015 (the “Separation and Distribution Agreement”), Baxter Parent and
Baxalta Parent have entered into the TSA, which sets forth the terms and
conditions pursuant to which each Provider shall provide to the applicable
Recipient the Services described in the TSA for a transitional period; and

WHEREAS, each of the Parties desires to execute this Joinder Agreement to be
bound by the terms of the TSA.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Joinder Agreement and the TSA, each Party hereby
agrees as follows:

Section 1 - Agreement to be Bound.

 

1.1 Each of the Parties agrees that, with effect from the Commencement Date set
forth above and pursuant to Section 2.09 of the TSA, it shall become a party to
the TSA as a Provider and/or a Recipient, as applicable, and shall be fully
bound by and subject to all of the covenants, terms and conditions of the TSA
with the same force and effect as if it were an original party thereto. Each of
the Parties acknowledges that it has received a copy of the TSA.



--------------------------------------------------------------------------------

Section 2 - Corporate Power.

 

2.1 Each of the Parties represents that it has the requisite corporate or other
power and authority and has taken all corporate or other action necessary in
order to execute, deliver and perform this Joinder Agreement and the TSA and to
consummate the transactions contemplated hereby and thereby.

 

2.2 Each of the Parties represents that this Joinder Agreement has been duly
executed and delivered by it and, together with the TSA, constitutes a valid and
binding agreement of it enforceable in accordance with the terms hereof and
thereof.

Section 3 - General Provisions.

 

3.1 Further Assurances. Each of the Parties shall perform such acts, execute and
deliver such instruments and documents, and do all such other things as it
reasonably can and which are reasonably necessary to accomplish the transactions
contemplated in this Joinder Agreement and/or to otherwise give effect to this
Joinder Agreement.

 

3.2 Counterparts. This Joinder Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.

 

3.3 Notices. All Notices applicable to this Joinder Agreement shall be provided
to Provider and Recipient by way of Notice to Baxter Parent (if Baxter Parent is
an Affiliate of the applicable recipient) or Baxalta Parent (if Baxalta Parent
is an Affiliate of the applicable recipient) in accordance with the Notice
requirements set forth in the TSA.

 

3.4 Headings. The Section and Paragraph headings contained in this Joinder
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Joinder Agreement.

 

3.5 Governing Law. This Joinder Agreement shall be governed by and construed and
interpreted in accordance with [the laws of the State of Delaware], irrespective
of the choice of Laws principles of [the State of Delaware], as to all matters,
including matters of validity, construction, effect, enforceability, performance
and remedies.

 

3.6 Amendments. No provisions of this Joinder Agreement shall be deemed amended,
supplemented or modified unless such amendment, supplement or modification is in
writing and signed by an authorized representative of each of the Parties.

 

3.7 Relationship to TSA. This Joinder Agreement shall be deemed to be part of,
and a modification to, the TSA and shall be governed by all the terms and
provisions thereof, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as a valid
and binding agreement of the Parties enforceable against each of the Parties.

* * * * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Joinder Agreement to be executed
by its duly authorized representative.

 

[NAME OF FIRST LISTED LOCAL ENTITY] By:

 

Name: Title: Authorized Representative



--------------------------------------------------------------------------------

[NAME OF SECOND LISTED LOCAL ENTITY] By:

 

Name: Title: Authorized Representative



--------------------------------------------------------------------------------

[NAME OF THIRD LISTED LOCAL ENTITY] By:

 

Name: Title: Authorized Representative



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

Schedule 1

Services

 

Function:

Research and Development

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Operations engineering services, including evaluating mold tooling design and
coordinating prototype tooling with vendors and transferring existing tooling
knowledge; pharmaceutical sciences and engineering services, including
recommending materials for devices and nuclear magnetic resonance spectroscopy
evaluation of chemical structures; device engineering services, including
executing formative/summative human factors studies and reviewing risk analysis.

Term:

Up to 24 months

 

Sch 1 - 1



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Research and Development

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Transfer product specialist knowledge, root cause analysis and CAD modeling.

Term:

Up to 24 months

 

Sch 1 - 2



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Research and Development

Service Provider:

Baxter

Service Recipient:

Baxter

Description of Services:

Ongoing leachable extractable study.

Term:

Up to 6 months

 

Sch 1 - 3



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Research and Development

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Support for Center for Applied BioSurgery (CABS).

Term:

Up to 6 months

 

Sch 1 - 4



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Corporate Services

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Monitor security systems and record retention.

Term:

Up to 6 months

 

Sch 1 - 5



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Human Resources

Service Type:

Operations

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Integrate IT applications, maintain and support processing of employee
transactions and databases, analyze compensation and configure and test payroll
systems.

Term:

Up to 18 months

 

Sch 1 - 6



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Supply Chain

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Management of inventory, operations, transportation providers, vendor
performance, warehousing and distribution; maintenance of master item
information and reporting; forecasting of supplies and labeling support.

Term:

Up to 24 months

 

Sch 1 - 7



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Supply Chain

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Transitional and compliance support, including training and guidance related to
information technology integrations. Authorization will be provided to Baxalta
employees to perform various export-related tasks in Baxter’s name. Baxter will
continue to apply current certifications until Baxalta has obtained its own
certifications in logistics, customs and trade.

Term:

Up to 24 months

 

Sch 1 - 8



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Supply Chain

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Import compliance support.

Term:

Up to 6 months

 

Sch 1 - 9



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Supply Chain

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Record and process complaints and requests; maintain customer accounts; manage
customer pricing, orders, returns, credit and transition processes.

Term:

Up to 24 months

 

Sch 1 - 10



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Supply Chain

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Use and maintenance of the Baxter system or any other eCommerce supplier system.

Term:

Up to 24 months

 

Sch 1 - 11



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Supply Chain

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Management of operational performance, transportation, warehousing and
distribution for Baxter AG.

Term:

Up to 24 months

 

Sch 1 - 12



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Provide Federal Medical Device Excise Tax (MDET) compliance related services and
Federal Branded Prescription Drug Fee (BPD Fee) related services; provide tax
controls and federal income compliance and audit services.

Term:

Up to 24 months

 

Sch 1 - 13



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Provide tax controls, federal income compliance and audit, transfer pricing and
federal and state income tax services, including review of tax bills,
depreciation, reconciliations, verification of reserves and payments and tax
filing. Provide support to Global Tax.

Term:

Up to 24 months

 

Sch 1 - 14



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

System support for ongoing maintenance of finance master data.

Term:

Up to 24 months

 

Sch 1 - 15



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Provide general accounting services, including management of accounts
receivable, budgets and cost sharing, credit approvals, financial accounting,
transfer pricing, journal entries and reconciliations, accounts payable, balance
sheet review, fixed assets, cash flow, expenses, accruals and inventory.

Term:

Up to 24 months

 

Sch 1 - 16



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Audit and SOX testing, internal reporting and representation before governmental
agencies and audits.

Term:

Up to 24 months

 

Sch 1 - 17



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Provide general accounting services, including management of accounts
receivable, budgets and cost sharing, credit approvals, financial accounting,
transfer pricing, journal entries and reconciliations, accounts payable, balance
sheet review, fixed assets, cash flow, expenses, accruals and inventory.

Term:

Up to 24 months

 

Sch 1 - 18



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Manager statutory reporting and audits.

Term:

Up to 24 months

 

Sch 1 - 19



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Manage intercompany activities.

Term:

Up to 24 months

 

Sch 1 - 20



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Manage intercompany activities.

Term:

Up to 24 months

 

Sch 1 - 21



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Ensure accurate and timely reporting, manage applications, analyze balances and
ensure high data quality and system alignment worldwide. Apply transfer pricing
and intercompany policies for in and outgoing transactions within each group and
between Baxter and Baxalta.

Term:

Up to 24 months

 

Sch 1 - 22



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Support for leasing activities, cash investments, cash flow, payroll, corporate
treasury policies and reporting of cash positions.

Term:

Up to 12 months

 

Sch 1 - 23



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Set and release wire transfer payments, transfer funds to satisfy payments, set
up user access to banking system, contact bank representatives, negotiate
contracts and calculate loan payments.

Term:

Up to 24 months

 

Sch 1 - 24



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Manage cash requirements and marketable securities related to payroll and
pension liability.

Term:

Up to 24 months

 

Sch 1 - 25



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Ensure insurance invoices are paid and obtain insurance certificates as
required.

Term:

Up to 24 months

 

Sch 1 - 26



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Finance

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Grant interim data extraction.

Term:

Up to 24 months

 

Sch 1 - 27



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Quality

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Management and maintenance of suppliers, data, labels; interaction with
regulatory authorities and ensure cGMP requirements can be met through an
adequate quality assurance system; support of product management, licensing and
certification, post market surveillance, local releases, warehouse and
distribution and administrative IT.

Term:

Up to 24 months

 

Sch 1 - 28



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Quality

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Oversight of third party contract manufacturers, including supplier relations,
supplier quality activities, material final inspection and release and quality
approval for changes to products.

Term:

Up to 24 months

 

Sch 1 - 29



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Regulatory Affairs

Service Provider:

Baxter

Service Recipient:

Baxalta

Description of Services:

Regulatory compliance, including for licensing transfers and maintenance of
not-yet transferred licenses, labeling changes, implementation, update of
databases, lab tests and any activities post approval and closing.

Term:

Up to 12 months

 

Sch 1 - 30



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function:

Regulatory Affairs

Service Provider:

Baxalta

Service Recipient:

Baxter

Description of Services:

Regulatory compliance: including IT support and supervision.

Term:

Up to 12 months

 

Sch 1 - 31



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Clinical Trials Service Provider: Baxter Service Recipient: Baxalta
Description of Services: Management of legal and regulatory obligations related
to clinical trials or studies. Term: Up to 6 months

 

Sch 1 - 32



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Pharmacovigilance Service Provider: Baxalta Service Recipient: Baxter
Description of Services: Provide product, safety control and patient support,
including marketing of research programs and post-marketing commitments. Term:
Up to 9 months

 

Sch 1 - 33



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Information Management Service Provider: Baxter Service Recipient:
Baxalta Description of Services: Access to globally licensed, secondary content
resources (such as e-journals, e-books and databases). Term: Up to 6 months

 

Sch 1 - 34



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Commercial Training Service Provider: Baxter Service Recipient:
Baxalta Description of Services: Medical representative accreditation
maintenance and salesforce training. Term: Up to 24 months

 

Sch 1 - 35



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Legal Service Provider: Baxter Service Recipient: Baxalta
Description of Services: Continuing legal services to Deferred Baxalta Local
Businesses; provide Environmental Health Services legal service for several open
compliance issues under regulatory review or litigation. Term: Up to 24 months

 

Sch 1 - 36



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Legal Service Provider: Baxalta Service Recipient: Baxter
Description of Services: Continuing legal services to Deferred Baxalta Local
Businesses. Term: Up to 24 months

 

Sch 1 - 37



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: IT Support Service Provider: Baxter Service Recipient: Baxalta
Description of Services: IT support, including application, infrastructure run,
hardware and software support to maintain currently deployed data and solution
supporting business processes for the following functions: Finance, Quality,
Supply Chain, Manufacturing, Human Resources, Order to Cash, Global Commercial,
Purchasing, Research and Development, IT Platforms, Environmental Health and
Safety, Legal, Communications, Networks, Data Center, Service Management,
Security, Global Commercial Business, Human Resources and Data Center. Term: Up
to 24 months

 

Sch 1 - 38



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: IT Support Service Provider: Baxalta Service Recipient: Baxter
Description of Services: IT support, including application, infrastructure run,
hardware and software support to maintain currently deployed data and solution
supporting business processes for the following functions: Manufacturing, Global
Commercial, Human Resources, Quality and Data Center. Term: Up to 24 months

 

Sch 1 - 39



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Vienna 3rd Party Devices Service Provider: Baxalta Service Recipient:
Baxter Description of Services: Order management, warehousing, quality support,
global inventory management, distribution, sales and operations and global
logistics. Term: Up to 24 months

 

Sch 1 - 40



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Purchasing & Supplier Management Service Provider: Baxter
Service Recipient: Baxalta Description of Services: Provide corporate travel and
credit card purchase programs Term: Up to 24 months

 

Sch 1 - 41



--------------------------------------------------------------------------------

[Schedule 1 to Transition Services Agreement]

 

Function: Deferred Country Support Service Provider: Baxter Service Recipient:
Baxalta Description of Services: Provide all support necessary with respect to
transition services being provided by Baxalta to Deferred Baxalta Local
Businesses. Term: Up to 12 months

 

Sch 1 - 42